 56DECISIONSOF NATIONALLABOR RELATIONS BOARDLaramee's Transit,IncandGringeri Bros Transpor-tation Co., Inc,and Teamsters Local 251,a/w In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America. Case 1-CA-10348May 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn December 29, 1975, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceedingThereafter,General Counsel and Re-spondent filed exceptions and supporting briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order' as modified hereinORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedhereinandherebyordersthatRespondents,Laramee'sTransit,Inc, and Gringeri BrothersTransportation Co, Inc, Woonsocket, Rhode Island,their officers, agents, successors, and assigns, shalltake the action set forth in said Order, modified asfollowsAdd the following to the end of paragraph 2(c)"with interest at 6 percent per annum "iWe agree with the General Counsel's contention that the payment of6 percent interest should have been included in the Administrative LawJudge s recommended reimbursement remedy and Order as is the usualpractice in cases where reimbursement of monetary losses has been orderedand shall amend the Order herein accordinglyDECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law JudgeUpon acharge filed by the above-named Union on January 2,1975, as subsequently amended, a complaint dated March6, 1975, was issued against Laramee's Transit, Inc, andGringeri Bros Transportation Co, Inc, hereinafter re-ferred to individually as Laramee and Gringeri Bros, andreferred to collectively as the Respondents The complaint,as amended both before and at the hearing, alleged thatGrmgeri Bros is analter egoof Laramee or a successorthereto, and further alleged the Respondents violated Sec-tion 8(a)(1), (3), (4), and (5) of the Act The Respondentsdenied any unfair labor practice violationsHearing washeld before me on June 3-6 and July 7-9, 1975 Upon theentire record,' including my observation of the witnesses,and after due consideration of the briefs filed by the Gen-eral Counsel and the Respondents, I make the followingFINDINGS OF FACTIJURISDICTIONLaramee's Transit, Inc, a Rhode Island corporation,had maintained its principal office and place of business at299 First Avenue, Woonsocket, Rhode Island, until the lat-ter part of December 1974 It was engaged in the businessof transportation of freight and providing trucking servicesas a common carrier licensed by the Interstate CommerceCommission In the course and conduct of its transporta-tion operations from and through the States other than theState of Rhode Island, it transported freight and providedtrucking services valued in excess of $50,000 annuallyGrmgeri Bros Transportation Co , Inc, a Massachusettscorporation, at all times material herein, has maintained itsprincipal office and place of business at 70 Phillips Street,Watertown, Massachusetts, and has been engaged in thebusiness of transportation of freight and providing truck-ing services In the course and conduct of its transportationoperations from and through the State of Rhode Islandand the Commonwealth of Massachusetts, it transportedfreight and provided trucking services valued in excess of$50,000 annuallyBased on the foregoing, and as agreed to by the parties,I find that Laramee and Gringeri Bros are engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatTeamsters Local 251, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA IntroductionA central figure involved in this proceeding is JosephGringeri To properly understand and evaluate the issues,particularly thealter egoor successorship issue, a brief in-troduction of Joseph Gringeri is appropriate at this pointiAs requested by the General Counsel in his unopposed motion thetranscript is hereby corrected in certain particulars224 NLRB No 13 LARAMEE'S TRANSIT, INCJoseph Gringeri is and has been for a number of yearsthe sole stockholder and owner of Gringeri Bros He hasalso been the sole stockholder and owner of WellesleyTrucking Inc and Valley Trucking Inc, hereinafter calledWellesley and Valley, respectively At all times materialherein,Wellesley and Valley operated out of the same ter-minal as Gringeri Bros at 70 Phillips St in Watertown,MassachusettsWellesley has been providing trucking serv-ices of heavy commodities requiring special equipment andriggingValley has been a furniture carrier Gringeri Brosalso operated from a terminal in Harvard, MassachusettsJoseph Gringeri also is and has been the sole stockholderofNewton Truck Rental, Inc, which is engaged in thebusiness of renting trailers and tractorsThe principal issue involved in this case is the relation-ship between Laramee and Grmgeri Bros The GeneralCounsel contends Grmgeri Bros is thealter egoor succes-sor of Laramee In December 1974, the Laramee terminalwas closed down and the total operation including theequipment was moved to 550 Pond St, a terminal then inthe hands of Gringeri Bros This resulted in a unilateraltermination of a bargaining relationship that existed be-tween Laramee and the Union Only a segment of the Lar-amee work force went on the payroll of Gringeri Bros atreduced wages and changes in other working conditionsand benefits It is the General Counsel's contention thatLaramee violated Section 8(a)(1) and (3) of the Act when itdischarged its work force, then being represented by theUnion, because of their union support and that GringeriBros violated Section 8(a)(1) and (3) of the Act when itrefused to employ certain Laramee employees because oftheir refusal to obtain withdrawal cards from the UnionThe General Counsel also alleges that Gringen Bros vio-lated Section 8(a)(1), (3), and (4) of the Act in its refusal toemploy Raymond Brissette because of his union supportand because he gave testimony and/or cooperated with theBoard during a Board investigation of an unfair laborpractice charge The General Counsel also alleges Larameeviolated Section 8(a)(1) and (5) of the Act by bargainingindividually with its employees and by closing down andtransferring its operations to Grmgeri Bros without noticeto the Union and failing to honor the existing contract TheGeneral Counsel also alleges Gringeri Bros violated Sec-tion 8(a)(1) and (5) of the Act by refusing to recognize andbargain with the Union and by making unilateral changesin the terms and conditions of employment of its employ-eesFinally, the complaint alleges independent violationsof Section 8(a)(1) of the ActB The Laramee OperationUntil the latter part of December 1974, Laramee hadoperated from its terminal on First Avenue in Woonsocket,Rhode Island, as a common carrier The Union had repre-sented the employees in a unit of drivers, helpers, mechan-ics,warehousemen, excluding office clerical employees,salesmen, guards, and all supervisors as defined in Section2(11) of the Act Although Respondents' counsel arguedthemechanics were represented in a separate bargainingunit, the record does not support such contention TheUnion had for many years represented all the employees in57the above-described unit but for the mechanics Althoughnot clearly disclosed in the record, it appears that some-tune prior to 1970, the mechanics were added to the unitThere was only one steward-one of the drivers who repre-sented all the employees, including the mechanics Themost recent contract applicable to Laramee and the Unionwas the National Master Freight Agreement and the NewEngland Supplemental Agreement covering the period July1, 1973, to March 31, 1976 Laramee and the Union en-tered into a supplemental agreement covering additionalterms and conditions applicable to the mechanics I findthat during the material period herein, the appropriate bar-gaining unit was as described above and the Union was theexclusive bargaining representative of the employees insaid unitIn 1970, Joseph Gringeri was intent on purchasing Lara-mee and its operating rights Because Gringeri Bros was acontract carrier and Laramee a common carrier, ICC ap-proval for the purchase would have been required Pro-cessing of the application would have taken months Jo-sephGrmgeri testified that because Laramee's owner,Gaspar Amato, was anxious to sell immediately, Joseph'sbrother Sam purchased Laramee Sam Gringeri did not op-erate as a carrier so there was no delay in completing thetransaction Joseph loaned Sam the money for a depositand then Joseph and his wife guaranteed payment of anote to a finance company that advanced the funds forSam to purchase Laramee Prior to Sam's purchase of Lar-amee for $125,000, he was a truckdriver for Gringeri Bros 2In February 1973, the U S district court found JosephGringeri had acquired and maintained unauthorized con-trol of Laramee and he was fined He pleadednolo contend-ere 3By this time the note had been paid When the salewas consummated in 1970, Amato assembled the employ-ees in the terminal and announced that Joseph Gringeriwho was standing next to him was the new owner BothSam and Joseph Gringeri testified in this proceeding Bothattempted to show that Stephen Bartlett as general manag-er of Laramee ran the business and when decisions had tobe made by the owner it was Sam who made the decisionsBartlett had been employed by Laramee since 1952 andwas general manager Bartlett ran the day-to-day opera-tions at the terminal and signed the payroll checks He wasthe top operating official at the terminal However, the rec-ord disclosed that Sam Grmgeri was for all practical pur-poses a nonentity as far as Laramee was concerned Duringthe more than 4 years that Sam supposedly owned Lara-mee he was at the terminal no more than twice When hetestified, he could not even recall the address of the termi-nalThe Laramee terminal was a leased property, but Samdid not know from whom it was leased Sam also testifiedhe had instructed Bartlett to notify the Union of the clos-ing of the terminal and Bartlett later told him he sent suchnotice Sam also testified Bartlett was Laramee's terminalmanager at the time of the closing in December 1974 Thistestimony was completely at odds with the facts Bartlett2At the time of the hearing Sam Gringeri was manager of a company nototherwise involved in this proceeding That company is also owned by Jo-seph GringeriG C Exh 5, p 2 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad severed his employment with Laramee on August 14,1974 Bartlett never sent any notice to the Union about theclosing, for his employment with Laramee ended 3 monthsbefore any announcement was made of the contemplatedclosing It is undisputed no notice was given to the UnionOn the other hand, Joseph Gringeri's hand is dominanthereinWhen the Laramee facility was purchased in 1970 itwas Joseph Gringeri who asked Bartlett to stay on as gen-eral manager Prior to the 1970 purchase, Laramee did notrent any equipment from Newton Rental, wholly owned byJoseph Grmgeri Bartlett credibly testified that after the1970 purchase he communicated with Joseph Grmgeriwhenever replacement equipment was needed Joseph toldhim where to pick up the tractor or trailer This equipmentcame from Newton Rental Although Bartlett was sup-posed to be running the business he did not know anythingabout the rental arrangements or how payment was madefor the use of the equipment 4 Bartlett testified he spoke toJoseph Grmgeri in Watertown in 1972 and asked him for araise and Joseph Gringeri approved it I do not creditJoseph's testimony that the raise was granted after he ob-tained approval from his brother Sam, for Bartlett testifiedJoseph approved the raise on the spot In July 1974, beforegoing on vacation, Bartlett told Joseph that when he re-turned from vacation he wanted an assistant or else hewould revert to a job as a rate clerk When he returnedfrom vacation, Joseph told him he was no longer terminalmanager and that he was then a rate clerk Jack Santana,who until then had been a salesman for Laramee, was ap-pointed by Joseph as the new terminal manager I do notcredit Joseph Gringeri's testimony that he recommendedSantana for the job to his brother Sam, and it was onlyafter Sam's approval that he asked Santana to take the jobI find Sam was never consulted and that it was JosephGrmgeri who appointed Santana without any directionfrom or consultation with Sam For as Sam himself testi-fied he stated Bartlett was the terminal manager until theterminal was closed in December He stated Santana wasonly the solicitor or salesman at Laramee A notice on thebulletin board to employees over Joseph Gringeri's nameannounced Santana's appointment as general managerDuring the 1970-74 period, several other notices to em-ployees pertaining to their conduct at the terminal wereposted on the bulletin board with Joseph Gringeri's nameHe denied signing any of the notices but admitted seeingthem on the wall He testified he "didn't think too muchabout it " No notices ever appeared with Sam's nameOn March 6, 1974, an application was filed with the ICCwhereby Gringeri Bros sought to purchase all the operat-ing rights of Laramee, Wellesley, and Valley under section5 of the Interstate Commerce Act In this same applicationJoseph Grmgeri, through ownership of the capital stock ofGringeri Bros, Wellesley, and Valley, sought authority toacquire control of the operating rights through the pur-chase The consideration for the purchase was in shares of4 Joseph Grmgen testified he rented equipment to his otherwholly ownedcompanies as well as to Laramee through Newton Rental He testifiedequipment was leased to Laramee on written long-term leases He signedthe instruments as an officer ofNewton butdid not recall who signed onbehalf of Larameecommon stock of Grmgeri Bros Simultaneously, JosephGrmgen, acting through Gringeri Bros, filed an applica-tion with the ICC seeking authority for the purchase of theoperating rights of Theroux Brothers, Inc, a common car-rierwith its office and terminal located at 550 Pond St,Woonsocket, Rhode IslandWith this application JosephGringeri sought to acquire control of the operating rightsthrough purchase Cash was the consideration The PondSt terminal was located about 1 mile from the LarameeterminalGringeri Bros was granted temporary authorityto operate the Theroux operation pending processing of theapplication because of Theroux's financial distress TheTheroux terminal employees had been represented by theUnion and for reasons not material to the issues involvedherein, Grmgeri Bros operated the terminal for only a fewdays and then ceased operations at the Pond St terminal inearlyMay 1974Shortly after Gringeri Bros received ICC permission tooperate Theroux, a letter was sent to Laramee's andTheroux's customers under Laramee's letterhead and at thebottom of the letter, appearing as signatories were, "MrJoseph Gringeri, Owner and Operator Theroux Bros andLaramee's Trans," "Mr E Chicome, Manager TherouxBros, Inc," and "Mr S Bartlett, Manager Laramee'sTrans " 5 In part the letter read as followsPlease accept our most humble apologies for not writ-ing to you sooner and for not contacting you on apersonal basis to explain the purchase of TherouxBros and the transition that followed this purchaseThe union turmoil and confusion that followed thispurchase did not allow immediate contact, but we feltconfident that our valued customers with whom wehave been in business for many a decade would`staywith'Theroux Bros and Laramee's Trans while thetransition was completedTheroux Bros was put up for sale in early 1974, andmany parties, including Mr Joseph Grmgeri, were in-terested in this purchase, with the final result beingthat it was sold to Laramee's Trans, owned and oper-ated by Mr Joseph GrmgeriNow you have two trucking companies with almostsimilar rights and routesand with almost thesame amount of personnel, both in management andin truck drivers Your payroll has now gone up almost100%but your income went DOWN What do youdog You have to make changes like any businessmanto balance the balance sheetor go BROKEPleasedear valued customer, understand the cir-cumstances before you contemplate any changeWe,LARAMEE S TRANS and THEROUX BROS, will continue togive you good serviceand in fact, we will give you5G C Exh 7 This letter was introduced through testimony of BartlettHe testified the letter was mailed by the girls in the Laramee terminal officeHe had nothing to do with the preparation nor did he know of its origin Hedid not authenticate the initialing of Joseph Gringeri's name on the letterHowever Joseph Gringeri was present in the hearing room as Bartlett test[fiedHe was not questioned about this letter I find that Joseph Gringeriwas responsible for the origin of this letter LARAMEE'S TRANSIT, INCbetter service than you have had in previous yearsSTAY WITH US[The ICC issued orders on October 15, 1974, approvingand authorizing the purchase and acquisition by GringeriBros of the operating rights of Laramee, Wellesley, Valley,and Theroux and the acquisition by Joseph Gringeri ofcontrol of the operating rights By the terms of the orders,the authority granted was to be exercised within 180 days,otherwise the authorization would be of no force and ef-fectBy notice dated March 1, 1975, the ICC was notifiedby the parties concerned that the transaction involvingGringeri Bros, Laramee, Wellesley, and Valley was con-summated as of that date The ICC was also notified at alater date the transaction involving Gringeri Bros andTheroux was consummated retroactive to March 1 FrankJWeiner, an attorney specializing in practice before theICC and who represented the Respondents in processingthe applications testified that Gringeri Bros had no au-thority to operate Laramee until March 1, 1975 But yet therecord clearly shows that it was Joseph Gringeri who wasthe dominant hand in the Laramee operation from the timeof the 1970 purchase And it was Joseph Gringeri whomade the decision to close the Laramee terminal in De-cember 1974C The Supervisory Status of Philip MassePhilipMasse had been the dispatcher at Laramee's FirstAvenue terminal since 1950When the operation wasmoved to Pond St in December 1974, he became the dis-patcher there The parties disagree as to his supervisorystatus, the General Counsel contending Masse is a supervi-sor The dispatcher was not included in the bargaining unitwhich had long been represented by the Union Prior to theclose of the Laramee terminal about 20 drivers were regu-larly used each day Masse worked from 3 30 a in to 4 45p in He prepared the dispatch schedules and assigned runsto the drivers The drivers had standard instructions to callMasse while out on their runs for further instructions andMasse would assign them to make additional pickups If ascheduled driver failed to report for his assignment, Massewould call another man from the seniority list He wouldleave instructions for drivers to call him upon their returnto the terminal from a run to find out whether they shouldreport the following day for an assignment 6 The recorddiscloses thatMasse hired employees on occasion on aday-to-day basis without clearance with the terminal man-agerMasse testified that for the last 2 years prior to theclosing, no new men were hired on a permanent basis sincethe company drew a complement from the seniority listBefore then, as he testified, he would sometimes hire em-ployees without prior consultation with the terminal man-ager Before the expiration of the employee's probationaryperiod he would consult with the manager whether the em-ployee should be retained His recommendations were nev-er overruled During the period Santana was terminal man-ager, Santana was out soliciting or on other business away6Masse would have left the terminal before the drivers returned fromtheir runsMichael Lalh was a combination rating clerk and night dispatch-er whose salary was considerably less than that of Masse He was not in thebargaining unit and no contention was made that he was a supervisor59from the terminal for about5 hours a day,5 days a week,beginning about 8 or 9 a in Masse was present at the ter-minal during Santana's absence Thus,no admitted super-visor would have been at the terminal during a substantialpart of the day's operationContraryto the Respondents'contention,Ido not agree that the terminal manager wasthe sole supervisor at the terminal I find unconvincingSantana's testimony that the terminal"functioned by it-self" during his absenceevery dayfor about 5 hours a dayBased on the foregoing,I find Masse exercised significantauthorityover the terminal employees and hired employ-ees,and effectively recommended the retention or dis-charge of employees His move to the Pond St terminal asdispatcher gave Masse expanded responsibilities accordingto Santana I find that Masse at all times material hereinwas a supervisor within the meaning of Section 2(11) of theActD The Laramee Closing and the Move to Pond StOn November 8, Joseph Gringeri held a series of meet-ings with the Laramee employees in small groups as thedrivers returned to the terminal in the late afternoon andevening As they came in to the terminal they were usheredinto the terminal office by Jack Santana 5 Both JosephGringeri and his insurance agent Larry Monroe spoke tothe employees Santana was present at some of the meet-ingsSubstantially the same statements were made at allthe meetings The drivers were told that the Laramee oper-ation would be phased out and closed at the end of Decem-ber and the operation would be moved to the Pond Stterminal as Gringeri Bros The employees were told itwould be run nonunion-that a union was too costly Theemployees were invited to come to work at Pond St Theywere told they would receive $5 50 an hour (they had beengetting $6 67), they would get 2 weeks vacation (they hadbeen receiving up to 5 weeks based on their length of ser-vice), they would have a different insurance plan, and theywere guaranteed a 45-hour workweek They were toldtheywould have a pension plan in the future when the opera-tion became profitable The employees were told if theydid not come to Pond St they would be out of a job whenthe Laramee terminal closed They were told to discuss thesituation amongst themselves and another meeting wouldbe held Nothing was said about the necessity of gettingunion withdrawal cardsOscar L Theriault had been employed at Laramee since1940 as a truckdriver 8 He was the union steward at theterminalHe notified James Mariano, the Union's businessagent, of the November 8 meetings at the terminal Aunion meeting was held on November 10 and Mariano toldthe employees he would file unfair labor practice chargeswith the Board A charge was filed by Mariano on Novem-ber 19, 1974 (Case 1-CA-10,256), charging Laramee with8(a)(5) violations in meeting with the employees and askingthem to work at a lower wage rate and without union rep-resentation 97 Santana succeeded Bartlett as terminal manager in July$His son Oscar N also was employed at Laramee as a driverMariano died on November 29 and his responsibilities were taken overby another of the Union's business agents James Boyajtan The charge wasContinued 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the week ending December 21, Joseph Grmgeriappointed Jerry Morris temporarily to be terminal manag-er at Pond St, the former Theroux terminal which hadbeen closed down since early May Masse shifted his dis-patcher duties to Pond St on December 18 Santana suc-ceeded Morris as terminal manager at Pond St on January1Beginning in midweek of the week ending December 21,the Respondents' supervisors asked the Laramee employ-ees if they were coming over to Pond St and either directlyor indirectly told them withdrawal cards from the Unionwould be required to work at the Pond St terminal 101Laramee employees on the seniority list who went toPond St without a break in serviceThe parties stipulated that 10 employees went to work atPond St without a break in service from Laramee 11 Theyhad been actively employed at the Laramee terminal untilthe closing In substance they were told they had to getwithdrawal cards to work at Pond StWhen Desrochers reported at the Laramee terminal onthe morning of December 17, he was asked by Masse if hehad made up his mind about getting a withdrawal card-that most of the men were getting them Desrochers said hewould get it while out on his run Desrochers called theterminal later in the day regarding any pickups to be madeMasse asked if he got the withdrawal card When Desroch-ers said he did, Masse told him to return to Pond St Sincethen Desrochers has worked out of the Pond St terminalDrivers McAssey and Oscar N Theriault both testifiedthey were told by Masse at the Laramee terminal on De-cember 17 to pick up their union withdrawal cards andthen return to the terminal to work They obtained theirwithdrawal cards at the union hall They returned to theLaramee terminal and, in Santana's presence, told Massethey had their withdrawal cardsMasse then assigned themruns and they were instructed to return to Pond St uponcompletion of their runsDriver Robert Mercure was told by Masse if he wantedto work at Pond St he had to get a withdrawal card Heagreed to get the card and then when he called in from hisrun on December 17 he was told by Masse to return toPond StRene Peloquin, who was not assigned to a regular route,called the Laramee terminal On December 16 and 17 hewas asked by Masse if he intended to get a withdrawalcardMasse said, "Work is still hard to come by" and toldPeloquin to get a withdrawal card if he wanted to keepworkingMasse told him to bring the withdrawal card tothe Pond St terminal Peloquin obtained the withdrawalwithdrawn on December 18 and the original charge in this proceeding wasfiled on January 2, 197510 It will be recalled that at the November 8 meeting Joseph Gringeri toldthe employees when the operation moved to Pond St it would be nonunionAlthough the employees had been told the move would take place at the endof December, the date awas moved up about 2 weeks11G C Exh 11, sec IDriversLeo Desrochers, James McAssey, RobertMercure Rene Peloquin, Gerard Rouleau Charles St George Oscar NTheriault and William Vanasse,platformman Stanley Kurowski andnightplatform man and working foremanMarcel Joyalcard which he showed to Morris Peloquin then received acall from Masse to come to work He began on December18 at Pond StGerard Rouleau received a call from Masse early in themorning on December 18 Masse said he needed him towork that morning Masse told him to stop at the unionhall and pick up a withdrawal card en route to the Larameeterminal Rouleau protested that it would be out of his wayto first stop at the union hall, some 25 miles away Massethen instructed him to report directly to the terminal thatmorning and then pick up the withdrawal card while on hisrouteRouleau agreed Rouleau got the withdrawal cardduring the dayCharles StGeorge testified he was told by Masse onDecember 17 that if he wanted to work at Pond St hewould have to get a withdrawal card St George agreed toget the withdrawal card and arranged for Desrochers topick it up for him When St George returned to the termi-nal that evening, the night dispatcher gave him his with-drawal card which had been left there for himWilliam Vanasse was told by Masse on December 18 hehad to get a withdrawal card to work at Pond St He wastold to pick up his withdrawal card while on his run thatday Vanasse did and at the completion of his run he re-ported to Pond StStanley Kurowski, a platform man, who worked from 8p in to 4 30 a in, testified he went to Pond St with Work-ing Foreman Joyal to unload trucks on December 17 afterfirst punching in at Laramee Joyal told him to get a with-drawal card which Kurowski did the morning of December18He asked Joyal if he wanted to see it Joyal said no andturned to Santana who was standing there and asked San-tana if he wanted to see Kurowski's card Santana replied,"No, as long as he has it " 12Each of the above-named signed a "To Whom It MayConcern" letter dated December 17 prepared by BusinessAgent Boyajian which stated, in effect, they were request-ing union withdrawal cards under protest-that they werecompelled to obtain withdrawal cards in order to work atPond St 13 All but Rouleau then turned around and signedunion application cards Boyalian explained he wanted tokeep the group intact and preserve the bargaining rightsHe explained to the Laramee employees that the only wayto get to work at Pond St was by obtaining withdrawalcards, and if they did desire to work there they would notjeopardize their union standing by taking such action Butobviously to show they still supported the Union, he re-quested they sign union application cards which they did atthe home of Oscar L Theriault, the Union's steward 142 Laramee employees on the seniority list who did notgo to Pond StThe parties stipulated that 12 named Laramee employ-ees did not go to the Pond St terminal when the operationwas moved there on December 18 11 Oscar L Theriault, the12 Joyal was not called as a witness13G C Exh 8 Joyal's name does not appear thereon14No union application card was presented for Rouleau15G C Exh 11, sec IV Drivers Ernest Aubin Robert Auger, HenryBeaudoin Leo Dubois Rene Forand, Aldor Gilbert, Robert King, Germain LARAMEE'S TRANSIT, INC61union steward, also refused to work at the Pond St termi-nalHis name appears to have been inadvertently omittedfrom this group and is hereby included, raising the numberto 13All in this group but for Pelletier and Turcotte are al-leged in the complaint as discrimmateesAuger had been employed by Laramee since 1938 as atruckdriverAuger testified that at the November 8 meet-ing he told Joseph Gringeri that he would lose his pensionifhe went to work for Gringeri Bros at Pond St JosephGringeri responded that Auger would still be able to collecthis pension Auger also testified that when he returned tothe Laramee terminal after his run on December 18 heasked Santana what his status was Santana said, "You'relaid off" and Auger left Auger applied for retirementabout 1 week later but was employed elsewhere at the timeof the hearing 16Dubois had been employed by Laramee as a driver since1953He testified that when he returned from his run onDecember 18 he noticed there was no timeclock He askedSantana what his status was and Santana replied he waslaid off if he did not go to Pond St Dubois received hispaycheck and left 17 He testified he did not go to Pond Stbecause if he had gone to Gringeri Bros at Pond St as anonunion shop, he would be ineligible to collect his Team-sters pensionHe applied for retirement under the Team-ster pension plan on December 1 to take effect in February1975He filed his application then because he knew afterthe November 8 meeting he would be out of ajob when theoperation moved to Pond StForand had been employed by Laramee for 39 years as atruckdriverWhen he came in from his run on December18, the timeclock was gone and only the two office girlsand Santana were present Santana gave him his paycheckand asked Forand whether he was going to retire or collectunemployment compensation Is Forand did not respondand leftHe did not apply for retirement He testified hedid not apply for employment at Pond St because he be-lieved he would have lost his pension rightsHenault, a mechanic at Laramee since 1956 testified thatat the end of the workday on December 20 he was told bySantana he was laid off 9 In January he visited the PondSt terminal and told Santana he was ready to go to workWhen Santana asked whether he had obtained a withdraw-al card, he replied he didn't get it yet He then saw Massewho told him Santana would contact him He was notcalled In early March he again visited the Pond St termi-nal after noticing a Gringeri Bros ad in the paper for adiesel and gas mechanic 20 Santana asked if he wanted togo to work When he answered in the affirmative, Santanasaid he would have to get a withdrawal card He told San-tana he had already obtained the card and added that San-tana should check to see whether the company really want-ed him since he had only limited experience with dieselenginesSantana replied he would talk to Joseph Gringeriand let him know About a week later, Santana told him hecouldn't use him because Joseph Gringeri wanted an expe-rienced diesel mechanicRobert King had worked as a truckdriver for Larameesince 1944When he returned to the Larameeterminal onDecember 18, he was told by Santana the terminal wasclosing and said he understood King was retiring anddidn't want to go to Pond St King acquiesced and said hewouldn't go to Pond St because he did not want to lose hispension opportunities 21Pouliot had worked as a truckdriver for Laramee since1940When he returned to the Laramee terminal after hisrun on December 18, Santana told him they knew he wasclose to retirement and he was terminated Pouliot hadfiledhis application for retirement under the Teamsterpension fund in the summer of 1974 but had intendedworking at Laramee until the end of January 1975Robert had worked as a truckdriver for Laramee since1955On December 16 he was asked by Santana if he in-tended to go to Pond St Robert replied he would not workthere for less money and as a nonunion shop On Decem-ber 18 he called the Laramee terminal in the mormng tofind out if he was to work that day Masse told him therewas no work for him and he was "all done " Robert ap-plied for his retirement pension on January 15Oscar L Theriault had worked for Laramee as a truck-driver since 1940 At the time the Laramee terminal closeddown he was the union steward When he met with JosephGringeri on November 8, he mentioned to Joseph Gringerihe had a pension coming up and did not want to jeopardizeitby going to a nonunion shop at Ponci St Joseph said theUnion could not take the pension away, he could get awithdrawal card On December 18, when he returned tothe Laramee terminal, Santana asked if he had decidedwhether to go over to Pond St Theriault replied he couldnot go, thereupon Santana said he was terminated Ther-iault applied for his pension in JanuaryThe remaining Laramee employees in this group did nottestify in this proceeding 223Laramee employees on the seniority list with a breakin service who went to work at Pond StPelletierAuguste Pouliot and Marcel Robert, mechanic Richard Henaultand platform man Edward Turcotte Pelletier had been on sick leave as ofNovember 2, 197416 Initially Respondents contended some individuals were retirees and notemployees I permitted testimony concerning retirement action taken byemployees but I expressly stated to the parties I was limiting this testimonyonly insofar as it concerned their status as employees and was not beingconsidered insofar as any willful loss became any issuei7Payday normally was on Friday December 18 was a WednesdayisAt the November 8 meeting Forand remarked to Joseph Gringeri hewould lose his pension rights if he went to Pond St as a nonunion shop19The complaint was amended at the hearing to include him as one of theLaramee employees refused employment by Gringeri Bros for discrimina-toryreasonsThe parties stipulated that four named employees whoappeared on the seniority list but were not actively workingat Laramee at the time of the closing went to work at PondStafter the operation was moved there 23 They are notnamed as discrimmatees in the complaint, apparently be-2')In the meantimehe had obtained a withdrawal card21He explained that had he gone to Pond St he would not be creditedtowards his pensiontimesince GringeriBroswould be operatingnonunion22Aubm, Beaudoin Gilbert Pelletier, and Turcotte23Driver Thomas Carey platform man Rino Grassi, mechanic RaymondHoude and yardman John Lariviere 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause they were not working at Laramee at the time of theclosing but were in a laid-off statusCarey had been laid off from Laramee the first week inDecember and then went to work at Pond St the weekending December 21 Grassi had last worked for Larameein the latter part of September and then went to work atPond St the week ending January 11, 1975 Lariviere hadlast worked at Laramee the week ending November 2 Hebegan at Pond St the week ending December 21 None ofthe three testified in this proceeding Houde had been laidoff in September at Laramee He returned for a few days inthe first week in December to fill in for a sick employeeHoude testified Santana called him during the week endingDecember 21 and asked whether Houde was available forworkWhen Houde said he was, Santana told him to re-port for work at Pond St Houde began at Pond St duringtheweek ending December 21 Sometime the followingweek, at the Pond St terminal,Santana told him he wouldhave to get a withdrawal card to continue working Withinthe next day or two, Houde secured the withdrawal cardOn Friday, December 27, as he was punching out, Massetold him that if he did not have his withdrawal card heneed not report for work the following Monday HoudetoldMasse he already had the card Houde then continuedworking through March 31, 1975Carey and Grassi were among those who signed theDecember 17 "To Whom It May Concern" letter datedDecember 17, referred tosupraCarey and Houde thenalso signed union application cards dated December 234 Former Laramee employees not on seniority list whowent to work at Pond StBy stipulation,the parties agreed the five named individ-uals, all drivers, who at one time worked for Laramee butwere not onthe seniority list, went to work at Pond Stduring the week ending December 21 24 The parties agreedthese individuals should be included in the bargaining unitin determining the Union's majority All but Brissette arestill employed at Pond St While at Laramee they workedas spares filling in for other employees Brissette is the onlyone of the group named in the complaint as a discrimina-tee5The alleged discrimination against Raymond BrissetteThe General Counsel alleged in his complaint that Re-spondent Grmgeri Bros refused to employ Brissette be-cause of his interest in the Union and/or because he gavetestimony and/or cooperated with the Board during aBoard investigationBrissettehad worked at Laramee during the 1966-70 pe-riodHe then worked for Theroux until it closed at thebeginning of May 1974 He then worked as a spare at Lara-mee during the summerof 1974, filling in while men wereon vacation During the week beginning December 9, hevisited the Pond St terminal looking for a job and spoke to24 RaymondBrissette,Albert Brien, Albert Lantagne Donald Pincinceand Joseph H E RobinMorris 25Morris told him the Laramee men were beinggiven preference and in the meantime they were just takingnames Morris asked whether Brissette was a union driverWhen Brissette said he was,Morris told him he would needa withdrawal card to work because "Joe Gringeri would beoperating nonunion " Brissette responded he would lookinto itOn December 18 Masse telephoned Brissette andtold him to come to work at the Pond St terminal Massetold Brissette he would need a withdrawal card Brissettestarted on December 18 and continued until the week end-ing January 25 Brissette worked as a spare and during thisperiod of employment,he never worked a full week Bris-sette credibly testified that on January 7, Santana askedhim how he would vote if the Union "became involved "Brissette responded he did not know Santana then repliedhe did not want to pressure Brissette but wanted an answeras soon as possibleMasse was present but did not partici-pate in the conversation The next day whenBrissette tele-phoned about availability of work, Masse told him therewasn't any and told Brissette to come to the terminal be-cause Santana wanted to talk to him When Brissette firstcame to the terminal Santana was not in the vicinityMasse asked him if he had made up his mind about sup-porting the Union Brissette replied he had not Masse thenshowed Brissette a note reading in substance that Brissetteshould not be given any work until he decided he would nolonger support the Union 26 Masse said he was not sup-posed to show this note to Brissette Brissette then showedMasse the withdrawal card he had obtained on an earlierdateWhen Santana walked in, Masse showed him thewithdrawal card 27On Thursday, January 23, Brissette telephoned to in-quire if there was any work available Masse told him therewas not but said Santana wanted to talk to him about hisunion activitiesMasse saidthey had heardBrissette hadbeen at a meeting with a Board agent at the union hall 28Brissette came to the terminal that evening Santana toldhim he found out about his meeting at the union headquar-ters Santana said he did not want any prounion employeeson his payroll Santana also said if Joe Gringeri ever dis-covered anyone was trying to bring in a union,he (Santa-na) would lose his job Santana admitted talking to Bris-sette about his visit to the union hall Santana said hereceived this information from Masse According to Santa-na, he told Brissette he had learned Brissette had been atthe union hall and that Brissette at first denied it and thensaid he had gone along with one of the Theriaults Santanathen told Brissette that his visit to the union hall couldjeopardize his (Santana's) job Santana also testified hetold Brissette "that if he had intentions of working for aunion shop, there were other union barns around he couldgo to He knew when he came to work for us that he had to25 Brissette said he had heard from former Theroux drivers that therewould be hiring at the terminal26 This note was not otherwise identified in the recordMasse was notquestioned about this note271do not credit Santana's denial that he ever asked any employee howhe would vote on a question of union representation Masse admitted askingemployeesthis questionBrissette testified he met with a Board agent at the union hall on Janu-ary 13 in connection with his conversations with Santana and Masse onJanuary 7 and 9 referred tosupra LARAMEE'S TRANSIT, INCget a withdrawal card and he was going to work along as adriver but not as a union driver " Brissette has not beencalled for work since 29 Santana testified business at theterminal dropped off and there was no work available forBrissetteBut this reason does not comport with the factsSantana testified no new drivers were hired but yet thestipulation entered into by the parties shows that one PaulRobin, a driver, was hired the week ending February 1-hewas still employed at the time of the hearing Robin hadnot previously worked at Laramee 30 Moreover, Brien andPincince, both employed together with Brissette at Pond Stthe first week in operation, have been continuously em-ployed as casuals according to Santana 31E The Respondents' Testimony Regarding the Requirementof Withdrawal CardsMasse testified that on Monday, December 16, Oscar LTheriault told him a union meeting had been held the pre-vious weekend, that he himself was going on retirement,and that he had told the Laramee employees to get with-drawal cards to work at Pond St 32 He testified this was thefirst he had heard about withdrawal cards Masse testifiedhe had been a member of the Union until he became adispatcher and was no longer in the bargaining unit Hewas told at that time to get a union withdrawal card, whichhe did Masse testified he never "pointblank" told the menthey had to get the withdrawal cards He admitted hetalked to just about all the Laramee employees and askedthem if they were coming to work at Pond St and if theywere going to get withdrawal cards Masse said he under-stood it was a union requirement that a member get a with-drawal card when he goes to work at a nonunion shop"On December 16, after Masse's conversation with Ther-iault,Masse reported this conversation to SantanaMassetestified Santana replied as follows "He told me the driv-ers would have to get their withdrawal cards "Santana testified the first he heard of withdrawal cardswas when Masse reported the conversation with TheriaultSantana said he instructed Masse to look into whether theemployees got their withdrawal cards Although Santanainitially testified his only concern about employees gettingwithdrawal cards was "for their own protection," that isthe employees', his other testimony convinced me his para-mount concern was that the Pond St terminal should benonunion Excerpts of his testimony followQ All right So, you were interested, I assume fromyour testimony, that the reason you wanted Mr Masseto see if they got their withdrawal cards was merely fortheir own protectionA Yes, sir29Driver Desrochers testified he had just returned from his run and heardSantana and Brissette in the midst of their conversation He corroboratedBrissette s version except he didn't hear the first part referring to the unionmeeting30 G CExh 11, sec III (a)31The transcript on pp 872 and 873 incorrectly refers to Al Brien as "HalRyan '32 Theriault's testimony is in substantial accord in this respect33He was incorrect and admitted he had never read the bylaws He alsotestified that he asked the employees about the withdrawal cards `becausewe were going nonunion' and it was only "for his own information63Q And you weren't concerned otherwise, were you,whether they got withdrawal cards, other than fortheir own protectionA Right, sirQ That was your only reasonA That was my only reasonQ Tell me, then, when you spoke with Mr Bris-sette, about going to work there, were you concernedmerely for his own protection that he get the with-drawal card"A At that time, I was vague as to what would hap-pen if this man maintained his Union card and, again,Iwas not looking for any problems and that's the rea-son I wanted him to go along with the other men andget his-Q What do you mean, "any problems"9A Well, I did not know what could have happenedif a man maintained his book while working for a non-Union companyQ You mean what would happen to who, to him?A To him and also to the CompanyQ What do you mean to the Company?A As I say, I don't know what could have hap-pened, I hadn't the least idea what type of problemsthat I could foreseeQ You mean that the Union may want representa-tion again if they didn't have withdrawal cards9A No, because the man had his card, I didn't knowexactly what problems could arise with his card whileworking for a non-Union companyQ Problems for the employee or for the Company9A Both employee and CompanyA What problems were you thinking of for theCompany9A I don't know One thing, as I mentioned before,sir, as far as cost was concerned, we could not absorbe(sic) any additional cost to the Company If the boyshad any intention of joining the Union, as I men-tioned before, the (sic) could look for another job be-cause of the fact we could not afford the additionalcostQ If the boys wanted the Union, then you wereafraid there would be an additional costA If the Union got in, yes, sirQ Would that be true, if the employees didn't gettheir withdrawal card, you would have assumed fromthat they wanted the UnionA Again, please, sir9Q If employees didn't get their withdrawal card,were you assuming from that that they still wanted theUnionA I assumed that they wanted to work for a UnioncompanyAnd his testimony about his conversation with Brissetteconcerning the withdrawal cards makes clear his interestwas not to protect BrissetteA Well, I asked him if he had gotten his withdraw-al card and he answered in the negative, he hadn'tgotten it And, I told him that-I reminded him thathe had said he was going after it and he said-I forgot 64DECISIONSOF NATIONALLABOR RELATIONS BOARDwhat his reason was, he didn't go after the withdrawalcard and I told him that he had promised he was goingto come in with it and he didn't show up with itSantana admitted telling employees that other employeeswere getting withdrawal cards and coming to work andasking them what their intentions wereI am convinced that Santana was fearful of the Unionbeing the bargaining representative at the Pond St termi-nal and it was for this reason he instructed Masse to tell theemployees they had to have withdrawal cards to work atPond St And even if Masse were found not to be a super-visor,he clearly was Respondents' agent in conveyingSantana's conditions to the employeesBased on the foregoing, I find that Santana, Morris, andMasse made clear to the employees that if they wanted towork at Pond St they would have to obtam union with-drawal cards, in effect they would have to agree to re-nounce any support for the Union to be the bargainingrepresentativeEven though some employees who went towork at Pond St did not obtain their withdrawal cardsuntil after they began working, this does not detract fromthe imposition of the condition The employees clearly un-derstood, based upon the statements made to them by Re-spondents' supervisors, they could not work at Pond Stwithout withdrawal cardsF Conclusions1Grmgeri Bros is thealter egoof LarameeI have found above that, even prior to Joseph Gringeri'sapplication to the ICC to acquire the operating rights ofLaramee, he had been the top level individual running Lar-amee and his brother, Sam, purporting to be the owner,was, for all practical purposes, sitting on the sidelines andonly the nominal owner Joseph Gringeri was the control-ling influence in the operation of Laramee and made themajor decisions expected to be made by the owners of abusiness enterpriseFrom 1970 on, Joseph Gringeri had been held out to bethe owner of Laramee And when Joseph Gringeri told theemployees on November 8 the First Ave terminal was tobe shut down and moved to Pond St, he was wearing twohatsAs the Laramee spokesman, he announced the shut-down and as the Gringeri Bros spokesman, he imposed theconditions under which the employees could continue theiremployment at Pond St Grmgeri Bros was not authorizedto operate Laramee until March 1, 1975, but it was stillJoseph Gringeri who was the one responsible for the movein December 1974 The control of both corporations-Lar-amee and Gringeri Bros was in the hands of one individu-al-Joseph Gringeri The employer-employee relationshipchanged to the extent that the name of the corporate em-ployer was changed and the employees no longer had theprotection of the collective-bargaining agreement and theirrepresentative The management and control remained thesame Gringeri Bros itself had not operated out of Pond Stexcept for about 2 days in late April or early May 1974The terminal lay inactive until after the ICC approved theacquisition by Joseph Gringeri of the Laramee operatingrights in October 1974 And it was after that Joseph Gring-en put the wheels in motion to move the operation to PondStAccordingly, I find that this business of the Respon-dents as now constituted is a mere continuation oralter egoof the business which existed prior to the move to PondSt 342 The discharges and the refusal to bargainIt is undisputed that the Respondents never notified theUnion of the contemplated move to Pond St nor did itgive the Union an opportunity to discuss the effects of themove Instead the Respondents unlawfully bypassed theUnion and went directly to the employees And when thetransfer was effected, the Respondents repudiated the ex-isting contract, the bargaining relationship with the Union,and changed the working conditions of the unit employeesIt has earlier been found the appropriate bargaining unitat the Laramee terminal at First Ave, in Woonsocket,Rhode Island, was drivers, helpers, mechanics, warehouse-men, excluding office clerical employees, salesmen, guards,and all supervisors as defined in Section 2(11) of the Act 35The Respondents contend that after Joseph Gringeri ac-quired the operating rights of Laramee and the operationwas transferred to Pond St , the preexisting unit becameinappropriate and the appropriate unit to be found is oneunit, consisting of all three Gringeri Bros terminals, i e ,Pond St in Woonsocket, together with the Harvard andWatertown, Massachusetts, terminals 36Although the Respondents argue there were operationalchanges after the move, the evidence shows such changeswere minimal There was testimony that some routes werechanged and less trucks were being utilized But the recordclearly shows that such changes in routes were made notlong after the move to Pond St because of a loss of ton-nage hauled And Santana himself stated if the businesspicked up again to what it was before the move, the opera-tion would revert to what it was before It should be notedin this connection that all drivers actively working at theLaramee terminal immediately prior to the closing whohad assigned routes and who thereafter went to Pond Stwere assigned to the same routes, and, in most cases, withthe same equipment 37In attempting to show the three terminals are interrelat-ed, Santana first testified repair work of Pond St terminalequipment is sometimes done at either the Harvard or Wa-tertown terminals and vice versa But this is done as a mat-ter of convenience depending on the location of the disa-bled equipment and the comparable distances of therespective terminals from the disabled vehicle And, more-over, the repair of equipment was handled in the same34Melrose Bindery, Inc and Graphic Arts Finishing Inc204 NLRB 499(1973)Loren Service IncDraper Press Inc Bernard Dramen and HaroldBerman208 NLRB 763 (1974)35Although not specifically described dispatchers were also excludedfrom the bargaining unit36Distances between the respective terminals are as followsBetweenWatertown and Harvard-21 miles between Harvard and Pond-33 milesbetween Watertown and Pond-33 miles37DesrochersMcAssey, Mercure Rouleau St George and Oscar NTheriault LARAMEE'S TRANSIT, INC65manner even while the terminal was at the First Ave loca-tion, only 1 mile away from Pond St There was no inter-change of personnel between the respective terminalseither before or after the move None of the Harvard orWatertown personnel transferred to Pond St Respondentspoint out that prior to the Laramee acquisition GringeriBroswas a contract carrier and after the ICC approvalGringeri Bros became a contract carrier Laramee itselfhad been a common carrier But the fact remains thatGringeri Bros did not operate at the Pond St terminaleither as a common or contract carrier prior to the acquisi-tionAll that was changed was moving the existing opera-tion I mile away from one building to another with itsequipment, its supervisory personnel, and the employeeswilling to remain at workThe Respondents also point out in this brief that there isone labor policy applying to the employees of all threeterminals, wages, insurance, etc But this presupposes therewas no obligation to bargain and no further obligation tohonor the existing collective-bargaining contract when themove was made For if the Respondents violated the Act inunilaterally changing the working conditions of the em-ployees, contrary to the contract terms, it cannot later ar-gue that the changes destroyed the appropriateness of theexisting bargaining unitWith respect to the integration ofoperations, the Respondents argue in their brief that Jo-seph Gringen intends to combine all the terminals "underone roof" at Harvard Be that as it may, this is somethingcontemplated at a future unknown date and is of no sig-nificance insofar as a present determination of a bargain-ing unit is concernedBased on the foregoing, I find that the unit appropriatefor purposes of collective bargaining is as described aboveThe only change is that now the operation itself is locatedat Pond St rather than at First Ave, in WoonsocketThe Respondents contend that even if it is found thatPond St itself constituted an appropriate bargaining unit,the Union did not represent a majority of the employees inthe unit Having found that the Respondents imposed un-lawful conditions to working at Pond St , i e , insistence onrenunciation of the Union by the individual employees, adeclaration it would not continue the bargaining relation-ship or honor the contract, and a unilateral reduction ofbenefits enjoyed by the employees under the existing con-tract, I find the Respondents discharged those employeeswho refused to accept such conditions 38 Such conduct vio-lated Section 8(a)(1) and (3) of the Act Since these em-ployees were discriminatorily discharged, they are still con-sidered employees by operation of law and hence to beconsidered in determining the Union's majorityThe Respondents, in their brief, argue that only 10 Lara-mee employees moved over to Pond St, without a break inservice and should be the only ones to be considered indetermining the Union's majority at Pond St The Respon-38Aubm, Auger, Beaudoin, Dubois, Forand, Gilbert, King, Pouliot Robert, and Oscar L Theriault I do not find that Henault was discriminatorilydischarged He was replaced by Houde, a mechanic who had been laid offat an earlier date The record also shows the refusal by the Respondents toemploy him in March 1975 was because of his inexperience with dieselenginesdents contend that altogether there were 21 employees inthe unit classifications after the move However,the partiesstipulated there were 18 employees working at Pond Stshortly after the move 39The Unionnevertheless repre-sented a majority For, all the 18 listed on GeneralCounsel's Exhibit 11 had worked for Laramee either upuntil the time of the closing or had been laid off no earlierthanMay 1974 Apartfrom involuntary withdrawals fromunion membership,there is no evidence to support a con-tention they no longer wanted the Union as their collec-tive-bargaining representative Be that as it may, GringeriBros, I have found,is thealter egoof Laramee and thus acontinuing obligation existed to recognize and deal withthe Union and to honor the existing collective-bargainingcontractAccordingly,I find that Respondents violatedSection 8(a)(5) and(1) of the Act by dealing with employ-ees individually concerning terms and conditions of em-ployment and by unilaterally changing the terms and con-ditions of employment of such employees I further findand conclude that by repudiating and refusing to honor thecontract and to accord the Union continued recognition,theRespondents violated Section 8(a)(5) and (1) of theAct3The discriminationagainstRaymondBrissetteBrissette had last worked for Laramee in the summer of1974, as a spare filling in for drivers on vacation Brissettebegan working at Pond St on December 18 after beingtold he would need a withdrawal card He last worked dur-ing the week of January 19, but prior to January 23 Dur-ing this last period of employment he worked as a spareand never a full week He had met with a Board agent atthe Union hall in connection with the investigation of theunfair labor practice charge filed by the Union and wasquestioned about his conversations with Santana andMasse on January 7 and 8 I am convinced and find thatSantana on January 23 terminated Brissette's employmentbecause of his meeting with the Board agent and becausesuch action by Brissette convinced Santana that Brissettestill supported the Union Accordingly, I find such conductviolated Section 8(a)(1), (3), and (4) of the Act I furtherfind that the Respondents violated Section 8(a)(1) of theAct by the unlawful interrogation of Brissette on January 7and 8 by Santana and MasseCONCLUSIONS OF LAW1The Respondents are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaningof Section 2(5) of the Act3At all times material herein, all drivers, helpers, me-chanics, warehousemen, excluding office clerical employ-ees, salesmen, guards, and all supervisors as defined in Sec-tion 2(11) of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act4At all times material herein, the Union has been the39 See G C Exh 11 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusive collective-bargaining representative of the em-ployees in the aforesaid unit within the meaning of Section9(a) of the Act.5.By bargaining directly and individually with the em-ployees in the above-described unit concerning rates ofpay, wages, hours of employment, and other terms andconditions of employment, by unilaterally changing the ex-isting wage rates and other terms and conditions of em-ployment, and by refusing to afford continued recognitionto the Union, and to observe and honor the existing collec-tive-bargaining contract with the Union, the Respondentshave engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.6.By terminating Ernest Aubin, Robert Auger, HenryBeaudoin, Leo Dubois, Rene Forand, Aldor Gilbert, Rob-ertKing, Auguste Pouliot, Marcel Robert, and Oscar L.Theriault because of their membership and support of theUnion, the Respondents have thereby discouraged mem-bership in a labor organization and engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.7.By terminating Raymond Brissette because of hismembership and support of the Union and because hegave testimony under the Act, the Respondents have there-by discouraged membership in a labor organization andengaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), and (4) of the Act.8.By unlawfully interrogating employees concerningtheir union sympathies and by imposing unlawful condi-tions upon their continued employment, the Respondentshave interfered with, restrained, and coerced employees inthe exercise of their rights guaranteed by Section 7 of theAct and thereby violated Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.10.Except for the foregoing, Respondents have commit-ted no unfair labor practices.THE REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I will recommend that they beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Respondents, in derogation oftheir statutory obligations, withdrew recognition from theUnion, refused to honor the existing collective-bargainingagreement with the Union, and unilaterally made changesinwages, rates of pay, and other terms and conditions ofemployment of the employees, and deeming it appropriatethat the employees be reinstated to their employment sta-tus they enjoyed prior to the Respondents' unilateral ac-tion, I shall recommend that the Respondents be orderedto recognize the Union's representative status, to observeand honor the existing collective-bargaining contract, torestore retroactively the wages, rates of pay, and all otherterms and conditions of employment in effect prior to suchunilateral action, and, accordingly, to reimburse those bar-gaining unit employees employed after the move.As the Respondents unlawfully discharged Ernest Au-bin,Robert Auger, Henry Beaudoin, Raymond Brissette,Leo Dubois, Rene Forand, Aldor Gilbert, Robert King,Auguste Pouliot, Marcel Robert, and Oscar L. Theriault, Ishall recommend that the Respondents be ordered to offereach of them, except for Pouliot, full and immediate rein-statement,without prejudice to their seniority or otherrights and privileges, and to reimburse them for any loss ofpay and other employee benefits they may have suffered.Backpay shall be computed on a quarterly basis, plus inter-est at 6 percent per annum, as prescribed in F.W.Wool-worth Company,90 NLRB 289 (1950), andIsis Plumbing &Heating Co.,138 NLRB 716 (1962), from the date of dis-charge to the date reinstatement is offered. Auguste Pouli-ot had filed his retirement papers in the summer of 1974and intended to retire at the end of January 1975. It ap-pears he had no intention of continuing his employmenteven absent the Respondents' unfair labor practices. Un-der these circumstances, I shall recommend that Pouliotonly be reimbursed for any loss of pay suffered until Janu-ary 31, 1975, without any offer of reinstatement.As the unfair labor practices committed by the Respon-dents are of a character striking at the root of the employ-ees' rights safeguarded by the Act, it will be recommendedthat the Respondents cease and desist from infringing inany manner upon the rights guaranteed in Section 7 of theAct.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 40Respondents, Laramee's Transit, Inc., and GringeriBros. Transportation Co., Inc., Woonsocket, Rhode Island,their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain with TeamstersLocal 251, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, asthe exclusive representative of the employees in the unitdescribed below, concerning rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment:All drivers, helpers,mechanics, warehousemen, ex-cluding office clerical employees, salesmen, guards,and all supervisors as defined in Section 2(11) of theAct.(b)Making changesin wages, ratesof pay, and otherterms and conditions of employment in the above-de-scribed unit without first consulting with and bargainingwith the Union concerning such contemplated changes.(c)Discouraging membership in the Union, or any otherlabor organization, by discriminatorily discharging its em-40 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes LARAMEE'S TRANSIT, INC67ployees or by discriminating in any other manner with re-spect to their hire or tenure of employment or any term orcondition of employment(d)Discharging or otherwise discriminating against em-ployees for giving testimony under the Act.(e) Interrogating employees concerning union activitiesor sympathies.(f) Imposing unlawful conditions to continued employ-ment upon our employees.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Upon request, bargain with Teamsters Local 251,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusivebargaining representative of the employees in the aforesaidappropriate bargaining unit, with respect to rates of pay,wages, hours, and other terms and conditions of employ-ment, and embody in a signed agreement any under-standing reached.(b)Restore retroactively to the unit employees the ratesof pay, wages, hours, and other terms and conditions ofemployment which were in effect immediately prior to themove to the Pond St. terminal in December 1974 and ob-serve and honor the collective-bargaining agreement withthe Union.(c)Make whole the unit employees in the manner setforth in "The Remedy" for any losses in pay or other bene-fits they may have suffered by reason of the changes madeupon moving to the Pond St. terminal.(d)Offer the following named employees immediateand full reinstatement to their former positions or, if theirjobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights and priv-ileges and make them whole for any loss of earnings andother benefits they may have suffered in the manner setforth in the section of this Decision entitled "The Reme-dy.11Ernest AubinRene ForandRobert AugerAldor GilbertHenry BeaudoinRobert KingRaymond BrissetteMarcel RobertLeo DuboisOscar L. Theriault(e)Make whole Auguste Pouliot for any loss of earningshe may have suffered in the manner set forth in the sectionof this Decision entitled "The Remedy."(f)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(g)Post at their place of business in Woonsocket, RhodeIsland, copies of the attached notice marked "Appen-dix." 41 Copies of said notice, on forms to be provided by41 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderthe Regional Director for Region 1, shall, after being dulysigned by Respondents' representative, be posted by Re-spondents immediately upon receipt thereof and main-tained by them for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondents to insure that such notices are notaltered, defaced, or covered by any other material.(h)Notify the Regional Director for Region 1, in writ-ing, within 20 days of the date of this Order what steps theRespondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed inall other respects.of the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargain withTeamsters Local 251, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, as the exclusive bargaining representativeof the employees in the unit described below, concern-ing rates of pay, wages, hours of employment, andother terms and conditions of employment.All drivers, helpers,mechanics, warehousemen, ex-cluding office clerical employees, salesmen, guards,and all supervisors as defined in Section 2(11) of theAct.WE WILL NOT make changes in wages, rates of pay,and other terms and conditions of employment in theabove-described unit without first consulting with andbargaining with the Unioi. concerning such contem-plated changes.WE WILL NOT discharge employees or otherwise dis-criminate against them because of their membershipin, or activities on behalf of, the above-named Union,or any other labor organization or because they gavetestimony to agents of the National Labor RelationsBoard.WE WILL NOT unlawfully interrogate employees con-cerning their union activities or sympathies.WE WILL NOT impose unlawful conditions to contin-ued employment upon our employees.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor organiza-tions, to join or assist the above-named Union or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, to en-gage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or torefrain fromanyand all such activities.WE WILL bargain in good faith, upon request, with 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union as the exclusive representative of the em-ployees in the aforesaid appropriate unit, concerningrates of pay, wages, hours, and other terms and condi-tions of employment, and embody in a signed agree-ment any understanding reached.WE WILL restore retroactively to the unit employeesthe rates of pay, wages, hours, and other terms andconditions of employment which were in effect imme-diately prior to the move to the Pond St. terminal inDecember 1974 and WE WILL observe and honor thecollective-bargaining agreement with the Union.WE WILL make whole the unit employees for anylosses in pay or other benefits they may have sufferedby reason of the changes made on moving to the PondSt. terminal.WE WILL offer to the following named employeesimmediate and full reinstatement to their former fobsor, if theirjobs no longer exist, to substantially equiva-lent positions without prejudice to their seniority orother rights and privileges previously enjoyed, and WEWILL make them whole for any loss of earnings orother benefits they may have suffered as a result oftheir discriminatory discharges with interest at 6 per-cent per annum.Ernest AubinRene ForandRobert AugerAldor GilbertHenry BeaudoinRobert KingRaymond BrissetteMarcel RobertLeo DuboisOscar L. TheriaultWE WILL make whole Auguste Pouliot for any loss ofearnings he may have suffered as a result of his dis-criminatory discharge with interest at 6 percent perannum.LARAMEE'S TRANSIT, INC.GRINGERIBROS. TRANSPORTATIONCO., INC.